The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 11-12 THE SASKATCHEWAN ADVANTAGE SUPPLEMENTARY ESTIMATES MARCH SASKATCHEWAN Supplementary Estimates – March For the Fiscal Year Ending March 31 Introduction The 2011-12 Supplementary Estimates – March represent funding provided by special warrants and statutory funding that were additional to the amounts estimated in the 2011-12 Supplementary Estimates – December. The 2011-12 Supplementary Estimates – December was presented to the Legislative Assembly in the 2011 fall sitting.These Estimates were not voted by the Assembly and no Appropriation Bill was passed in that session.Subsequent to the House adjourning, the amounts identified in these Estimates that were urgently and immediately required for the public good were provided by special warrants. In accordance with Section 14(1) of The Financial Administration Act, 1993, the amounts appropriated by special warrant shall be submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply.The amounts identified in the 2011-12 Supplementary Estimates – December and the 2011-12 Supplementary Estimates – March submitted to the Legislative Assembly will be included in the main Appropriation Act in accordance with The Financial Administration Act, 1993. The 2011-12 Supplementary Estimates – March follows the similar Vote (ministry or Crown organization), subvote (major program area) and allocation (component of a subvote) as the 2011-12 Estimates. The subvote descriptions provided in the 2011-12 Estimates apply to the 2011-12 Supplementary Estimates – March.Subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates. 1 General Revenue Fund Supplementary Estimates - March For the Fiscal Year Ending March 31, 2012 (thousands of dollars) Supplementary Estimates 2011-12 Budgetary Appropriation Executive Branch of Government Agriculture - Vote 1 Industry Assistance (AG03) Contributions for General Agriculture Interests Business Risk Management (AG10) AgriInvest AgriRecovery Additional funding was provided by special warrant for the increase in the provincial contribution to the Canada-Saskatchewan Excess Moisture Program under AgriRecovery, for the increased provincial contribution to AgriInvest and for increased costs related to a new application to the SaskBio program. Corrections, Public Safety and Policing - Vote 73 Central Management and Services (CP01) Central Services Adult Corrections (CP04) Adult Corrections Facilities Community Operations Public Safety (CP06) Protection and Emergency Services Licensing and Inspections Provincial Disaster Assistance Program Additional funding of $85.1M was provided by special warrant for an increase in claims under the Provincial Disaster Assistance Program.This expense is forecasted to be partially offset by federal funding of $72.3M.Funding was also provided for: increased information technology costs; addressing Freedom of Information and Privacy requests; increased postage costs; spring flooding costs; increased costs in Adult Corrections associated with higher custody counts; and, for additional funding for the Technical Safety Authority of Saskatchewan. 3 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2011-12 Education - Vote 5 Teachers' Pensions and Benefits (ED04) Teachers' Superannuation Plan (Statutory) Amounts in this vote are "Statutory". Additional statutory funding is necessary due to increased requirements for the Teachers' Superannuation Plan. Finance - Vote 18 Provincial Comptroller (FI03) Provincial Comptroller Research and Development Tax Credit (FI12) Research and Development Tax Credit Additional funding was provided by special warrant for higher than budgeted Research and Development Tax Credit costs for the 2010 and 2011 tax years and for increased capital costs related to an accounts payable project. Highways and Infrastructure - Vote 16 Strategic Municipal Infrastructure (HI15) Strategic Partnership Program Additional funding was provided by special warrant for increased costs related to the development of Canada Pacific Rail's intermodal facility at the Global Transportation Hub. Information Technology Office - Vote 74 IT Coordination and Transformation Initiatives (IT03) Information Technology Coordination Additional funding was provided by special warrant for an increase in software licensing costs. 4 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2011-12 Legislative Branch of Government Legislative Assembly - Vote 21 Central Management and Services (LG01) Central Management and Services Office of the Speaker and Board of Internal Economy (LG07) Board of Internal Economy Operations and Services 35 Committees of the Legislative Assembly (LG04) Committee Support Services Additional funding was provided by special warrant for costs associated with the recruitment of a Chief Electoral Officer, increased Committee costs due to an inquiry ordered by the Legislative Assembly and costs related to minor renovations. Summary - Budgetary Appropriation "To Be Voted" "Statutory" Total Budgetary Appropriation Lending and Investing Activities Advanced Education, Employment and Immigration - Vote 169 Loans to Student Aid Fund (AE01) Additional funding was provided by special warrant for increased student loans made under the Saskatchewan Student Aid Fund. 5
